DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 27 October 2020, PROSECUTION IS HEREBY REOPENED. New Grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/D Glenn Dayoan/           Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                             






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-4, 11-13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 20160250911) in view of Browne (US 2005/0121945).
Regarding Claims 1, 2 and 12, Satou discloses an apparatus comprised of a composite material selectively movable between an inactive position and an active position (deflector blade 5), a cover member (both roof 2 and interior trim are cover members to cover one end of the blade; see Fig 2); and a control to move the blade 5 from a closed position to an open position to mitigate wind throb.  Satou does not appear to disclose the use of an active material.  Brown discloses a composite material 12 selectively movable between an inactive position and an active position (see Fig. 9), wherein the composite material comprises a flat sheet of composite material having at least a first portion 80 held fixed relative to a vehicle surface and a second portion 82 freely moveable relative to the first portion; and a control (see Fig. 2b) to apply a voltage to the composite material in response to a sensor activation to move the first portion.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to replace the linkage system and 
Regarding Claim 3, Satou discloses a window panel (sunroof) for covering an opening.
Regarding Claim 4, the composite material of Browne would be mounted to a vehicle structure having the vehicle exterior surface adjacent the opening of Satou.
Regarding Claim 11, the second portion of the active material of Browne would only be moved to the active position when the window of Satou is opened.
Regarding Claims 13 and 20, the composite material of Browne comprises a flat sheet of macro fiber composite material with piezoelectric fibers in an elastic substrate (see paragraph 0026).
Regarding Claims 16 and 19, the control of Browne only moves the composite material to the active position when the window is open, and wherein the control ceases to supply voltage to the composite material when the opening is covered by the panel, as is the operation of Satou.
Regarding Claim 17, the combination of Satou and Browne discloses a method, comprised of providing a composite material (Browne) that is selectively movable relative to a vehicle structure between an inactive position and an active position (Satou and Browne), wherein the material is a flat sheet of composite having a first portion 84 held relative to an outer surface of the vehicle, and a .

Allowable Subject Matter
Claims 5-10, 14, 15, 18 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 27 October 2020, with respect to Claims 1-26 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 1-26 have been withdrawn. 

Applicant’s appeal brief noted issues with the rejections as enumerated in the previous final office action.  Upon inspection, errors in the rejections were found as to confusion over which reference was being used in rejecting each limitation of the claims.  The applicant’s arguments were convincing, and this new non-final action is being issued to remedy the errors and to indicate allowable subject matter.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON S DANIELS/Primary Examiner, Art Unit 3612